Citation Nr: 0715791	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO. 04-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including anxiety reaction, schizoid personality, 
mild familial mental deficiency with psychosis, chronic 
schizophrenic reaction and schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant had service in the Coast Guard Reserve from May 
1955 until November 1955, including a verified 2 week period 
of active duty for training (ACDUTRA) in August 1955. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. The appellant subsequently moved 
to Jackson, Mississippi and the claims file was relocated.

The Board first considered this appeal in October 2006. The 
Board then reopened and remanded the claim for additional 
development. The RO/Appeals Management Center (AMC) completed 
all requested development, but continued the denial of 
benefits sought. As such, this matter is properly returned to 
the Board for appellate consideration. 


FINDING OF FACT

A psychiatric disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred or aggravated.


CONCLUSION OF LAW

The criteria for a grant of service connection for an 
acquired psychiatric disability, including anxiety reaction, 
schizoid personality, and mild familial mental deficiency 
with psychosis, chronic schizophrenic reaction and 
schizoaffective disorder have not been met. 38 U.S.C.A. 
§§ 101, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.303, 3.304 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify an appellant and his representative, 
if any, of the information and evidence needed to 
substantiate a claim. This notification obligation was 
accomplished by way of letters from the RO to the appellant 
dated in September 2003, November 2003 and October 2006. 
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; (3) 
informing the appellant about the information and evidence he 
was expected to provide; and (4) requesting the appellant 
provide any evidence in his possession that pertains to his 
claim. The October 2006 letter advised the appellant of how 
VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the appellant was afforded a VA examination in 
connection with his claim and provided testimony at a Board 
hearing. The appellant and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claim. As 
such, all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained and the case is 
ready for appellate review.


Veteran Status

In order to establish entitlement to VA benefits, the 
appellant must demonstrate that he is a "veteran" as that 
term is defined is defined by law. The term "veteran" is 
defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006). 

Active military, naval or air service includes active duty in 
the Armed Forces, periods of "active duty for training" 
(ACDUTRA) where the veteran was disabled from a disease or 
injury that was incurred in or aggravated in the line of 
duty, and periods of "inactive duty training" (INACDUTRA) 
where the veteran was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101 (21), (22), 
(23), (24), (West 2002). It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
INACDUTRA. 38 U.S.C.A. §§ 101(24), 1110, 1131; see McManaway 
v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 
5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 
1131) (stating that the law "permits service connection for 
persons on inactive duty [training] only for injuries, not 
diseases, incurred or aggravated in line of duty").

Additionally, certain evidentiary presumptions--such as the 
presumption of sound condition at entrance to service, the 
presumption of aggravation during service of preexisting 
diseases or injuries which undergo an increase in severity 
during service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities. 38 U.S.C.A. § 1111, 1112, 1153; 38 C.F.R. 
§ 3.304(b), 3.306, 3.307, 3.309. The advantages of these 
evidentiary presumptions do not extend to those who claim 
service connection based on a period of ACDUTRA or INACDUTRA. 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 
13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim"); see also Biggins v. Derwinski, 
1 Vet. App. 474, 479 (1991). Thus, the evidentiary burden is 
on the appellant to show that he became disabled from an 
injury or disease incurred in line of duty during ACDUTRA or 
from an injury incurred in line of duty during INACDUTRA.

The appellant's record of discharge reflects service in the 
Coast Guard Reserve from May 1955 until November 1955. The 
appellant's service medical records included an examination 
in August 1955 for clearance for 2 weeks of active duty 
training. There were no other specified periods of ACDUTRA or 
INACDUTRA. Given the appellant's service, it follows that the 
appellant will qualify as a "veteran" under the law if he 
was disabled from a disease or injury incurred or aggravated 
during the 2 week period of ACDUTRA in August 1955. 
38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

The Merits of the Claim

The appellant seeks service connection for an acquired 
psychiatric disability, including anxiety reaction, schizoid 
personality, mild familial mental deficiency with psychosis, 
chronic schizophrenic reaction and schizoaffective disorder. 
The appellant contends the mental stress and rigors of 
military life directly caused his psychiatric difficulties or 
alternatively that military life aggravated a possible pre-
existing psychiatric difficulty. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the appellant 
will prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
appellant prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the appellant's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. As noted above, the appellant has 
a confirmed 2 week period of active duty for training and as 
such, in order for service connection to be granted, the 
appellant must be disabled from a disease or injury that was 
incurred in or aggravated in the line of duty during this two 
week period. 38 U.S.C.A. § 101(21) (22) (23) (24). 

That an injury incurred in service alone is not enough. There 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b). In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior will be accepted as showing 
preservice origin. 38 C.F.R. § 3.303(c). Chronic 
psychoneurosis of long duration and other psychiatric 
symptomatology shown to exist prior to service with the same 
manifestations during service will also be accepted as 
showing preservice origin. Furthermore, personality disorders 
as such are not diseases or injuries within the meaning of 
applicable legislation providing for compensation benefits. 
38 C.F.R. § 3.303(c).

As explained above, given the appellant's service in the 
Coast Guard Reserve with only one period of ACDUTRA, some of 
the evidentiary presumptions, including the presumption of 
sound condition at entrance to service, the presumption of 
aggravation of preexisting diseases or injuries are not 
applicable. See 38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. 
§§ 3.304(b), 3.306, 3.307, 3.309; Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995). Even though the presumption of 
soundness and presumption of aggravation do not apply, the 
Board must still examine the evidence and determine whether 
there was competent medical evidence demonstrating the 
existence of a preexisting disability and competent medical 
evidence of an aggravation of this disability. 

Service medical records reflect the appellant was diagnosed 
with a personality disorder during service. Specifically, a 
September 1955 record indicated the appellant had a 
personality defect of schizoid personality that existed prior 
to his entry in to the Coast Guard and that this personality 
disorder was not incurred in or aggravated by military 
service. Under 38 C.F.R. § 3.303(c), personality disorders 
are accepted as showing preservice origin. However, the law 
provides that personality disorders are not diseases within 
the meaning of applicable legislation providing for payment 
of VA disability compensation benefits. See 38 C.F.R. § 
3.303(c), Part 4, § 4.9 (2005); Winn v. Brown, 8 Vet. App. 
510, 516 (1996). Therefore, to the extent the appellant had a 
pre-existing personality disorder, it is a congenital or 
developmental disability and service connection for the 
personality disorder is not warranted. See 38 C.F.R. §§ 
3.303, 4.9, 4.127.

Concerning the issue of whether there was another psychiatric 
disability that pre-existed service, a review of the record 
reveals no competent medical evidence dated prior to the 
appellant's May 1955 entry into service. As such, the Board 
cannot elucidate the nature of any other psychiatric disorder 
which may have pre-existed service. While post-service 
records suggest a psychiatric disorder may have predated 
service, this has not been confirmed. Additionally, the 
appellant on several occasions denied having a pre-existing 
psychiatric disability. See Transcript of August 2006 Board 
hearing, p. 6; Transcript of December 2004 RO hearing, p. 2; 
August 2004 Form VA-9; and January 2004 Notice of 
Disagreement. 

The Board remanded this claim in October 2006 to obtain an 
opinion as to whether or not there was a pre-existing 
psychiatric disability. During this examination, the 
appellant related that his psychiatric history was 
unremarkable until his service in the Coast Guard. He 
described witnessing a man jump from the floor above him and 
related he was "messed up" ever since. The examiner 
reviewed the service medical records and indicated these 
records confirmed the appellant was hospitalized after 
witnessing the incident but ultimately found the appellant 
functioned on a borderline level prior to service and 
diagnosed him with a schizoid personality disorder. The 
examiner noted subsequent records described an unusual 
disorganized behavior and complaints of nervousness. 
Complaints at the time of the examination included sleep 
disturbance, auditory hallucinations, depression and "upset 
nerves." 

Mental status examination reflected the appellant was 
pleasant, cooperative and socially appropriate. His mood was 
euthymic and affect was somewhat blunted. Thought content and 
processes were within normal limits. There was no evidence of 
delusions or hallucinations. There was no inappropriate 
behavior and the appellant denied suicidal or homicidal 
ideation. He maintained personal hygiene and performed 
activities of daily living. There was no evidence of memory 
loss or impairment. 

The examiner related that the appellant had a complicated 
psychiatric history and noted the first entry was in August 
1955. The examiner confirmed a diagnosis of major depressive 
disorder and noted the appellant had episodes severe enough 
to cause psychotic symptoms. The examiner questioned the 
prior diagnosis of a personality disorder as the appellant 
appeared to have no difficulty making friends and had 
meaningful relationships. The examiner also questioned the 
diagnosis of a familial mental deficiency as there was no 
reported family history from the appellant or in the claims 
file. 

Although the examiner was able to rule out diagnoses based on 
the record and the examination, the examiner explained that 
he was not able to provide an opinion as to whether or not 
the appellant's psychiatric condition was service connected 
without resorting to speculation. The examiner explained that 
the appellant's psychiatric admission in the Coast Guard 
reflected unusual and maladaptive behaviors that were ongoing 
prior to entry into the military. The examiner further 
explained that while the appellant reported the witnessing of 
a suicide during service sent him over the edge, there were 
other records which suggested the appellant was amused by his 
ability to get out of the Coast Guard. As such, the examiner 
indicated it was not possible to provide an opinion as to 
whether the break in service was legitimate or a manipulative 
attempt to get out of service and it was therefore not 
possible to conclude that the condition was related to 
service without resorting to speculation.

Thus, the evidence includes several denials of a pre-existing 
disability by the appellant and an indication by a VA 
examiner that such a finding would require speculation. The 
law has recognized in this regard that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). As there 
is no evidence of a pre-existing psychiatric disability other 
than a possible personality disorder, the preponderance of 
the evidence is against the appellant's claim for service 
connection due to the aggravation of a pre-existing 
disability.

Under a theory of direct entitlement to service connection, 
the appellant has a current disability of major depressive 
disorder as is reflected by the VA outpatient treatment 
records and the December 2006 VA examination. The remaining 
question is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records reflect the appellant was diagnosed 
with an acute depressive reaction after threatening suicide 
in August 1955, during his period of active duty for 
training. He was subsequently admitted to a military hospital 
in August 1955. At that time, the appellant reported 
witnessing an attempted suicide of another Coast Guardsman. 
The diagnosis was schizoid personality and it was recommended 
that the appellant be discharged from the Coast Guard. The 
appellant received a medical separation from service in 
September 1955. 

What is missing, however, is competent medical evidence of a 
nexus between the currently diagnosed major depressive 
disorder and the schizoid personality diagnosed in service. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A July 1957 clinical summary from a private hospital 
reflected the appellant was seen for episodes of nervous 
feelings that were apparently anxiety with confusion. 
Although the physician related the incident of seeing another 
Guardsman attempt suicide, the admission note and mental 
status indicated the appellant "got out" of the Coast Guard 
by threatening suicide and appeared "amused" at his 
success. The diagnosis did not indicate the incident during 
service precipitated or was in any way linked to the 
tentative diagnosis of schizophrenic reaction, simple type. 
In fact, the final summary, dated the following day, noted a 
diagnosis of mental deficiency, familial, with psychosis. 

In January 1962, the appellant was hospitalized at a private 
facility for chronic undifferentiated schizophrenia and 
psychomotor epilepsy. The appellant had been discharged from 
the hospital three days prior and had become increasingly 
nervous. Mental status examination at the time of readmission 
revealed he was in no distress but had an inappropriate grin. 
There was no evidence of anxiety or excess psychomotor 
activity. He was friendly, cooperative and helpful. The 
appellant's stream of thought was free, coherent, logical and 
goal directed. There was no blocking or evidence of 
associative defects. He was dependent and over-willing to 
please. There were various definite mood swings ranging from 
mild depression to child like dependency and manipulativeness 
to prolonged rage. Affect was appropriate but shallow and 
unusually childish. Content of thought revealed no 
hallucinations or delusions during normal moods but was 
progressively more referential and paranoid during moods of 
rage. The appellant's general knowledge was rather poor and 
constricted to the surrounding area. Memory was poor for 
remote events and accurate for immediate events. The 
concluding diagnosis was possible psychomotor epilepsy with 
atypical temporal lobe seizures and homicidally psychotic 
behavior versus a chronic undifferentiated schizophrenic 
reaction with catatonic-like excitement and stupor spells. 
Again, while the report noted the appellant's history in the 
Coast Guard, there was no indication that the appellant's 
diagnoses were related to his service. 

Other medical evidence of record was generated with the 
purpose of recording medical treatment for symptoms and do 
not express an opinion as to the etiology of the psychiatric 
condition with the exception of a January 1999 hospital 
discharge record that diagnosed depression, situational; 
gambling dependency; schizophrenic, simple type; and dementia 
due to cerebrovascular accident. 

Most recently, the appellant underwent a VA examination in 
December 2006 to assess the etiology of any present 
disability. As noted above, this examination confirmed a 
diagnosis of major depressive disorder with episodes severe 
enough to cause psychotic symptoms. After reviewing the 
evidence and examining the appellant, the examiner explained 
that he was not able to provide an opinion as to whether or 
not the appellant's psychiatric condition was service 
connected without resorting to speculation. The law has 
recognized in this regard that service connection may not be 
based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The appellant also provided testimony in support of his 
claim. During an RO hearing in December 2004 the appellant 
explained he "snapped" after seeing a man jump off the 
building in front of him. He described himself as normal and 
denied problems prior to entry in the Coast Guard. He 
reported he had a nervous breakdown during service. He 
indicated he had symptoms after his release from service and 
explained he had been hospitalized several times and received 
treatment since service. During an August 2006 Board hearing, 
the appellant explained he was on guard duty and a serviceman 
on the floor above him attempted suicide and was subsequently 
discharged. The appellant explained he was hospitalized and 
discharged shortly after that incident. He related a history 
of a brain surgery around 1979. Again, the appellant denied 
having any psychiatric problem prior to his entry into 
service in the Coast Guard. Significantly, the appellant 
reported that his doctor did not tell him that his experience 
in the Coast Guard caused his mental difficulty. 

In sum, there are extensive treatment records associated with 
the claims file, none of which relates the diagnosed 
condition to the schizoid personality found during service. 
The private hospitalization reports in the 1950s and 1960s 
are particularly probative, as they are a statement of 
medical diagnosis and treatment, prepared with a view towards 
ascertaining the appellant's then- state of physical fitness. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision). The fact that these records report 
the appellant's witnessing of a suicide attempt during boot 
camp but fail to link the appellant's diagnosed schizophrenia 
to this incident is significant. 

Nor is there any evidence of continuity of symptomatology. 
Although there is evidence of treatment for psychiatric 
disorders in 1957, 1958 and 1962-1964, there is no evidence 
of treatment for any disorder from 1964 until December 1998. 
This gap in evidence constitutes negative evidence that tends 
to disprove the appellant's claim that the appellant had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

Thus, although the appellant relates his current depression 
to his "nervous breakdown" during service, there is no 
opinion from a medical professional supporting this 
conclusion. Although the Board does not doubt the appellant's 
belief that his depression had its onset during service, the 
appellant is not a medical professional competent to render 
an opinion on matters of a medical diagnosis or the etiology 
of a diagnosed disorder. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the preponderance of the evidence is against the 
appellant's claim for entitlement to service connection for a 
psychiatric disability. Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, 
including anxiety reaction, schizoid personality, mild 
familial mental deficiency with psychosis, chronic 
schizophrenic reaction and schizoaffective disorder is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


